Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Canetic Resources Trust suspends distribution reinvestment plan CALGARY, Dec. 6 /CNW/ - (CNE.UN - TSX; CNE - NYSE)- Canetic Resources Trust ("Canetic") wishes to inform unitholders that it intends to suspend operation of its existing distribution reinvestment plan ("DRIP") effective December 19, 2007 such that any distributions paid by Canetic following the December 14, 2007 distribution will not be eligible for reinvestment under Canetic's DRIP. The Optional Cash Purchase feature of Canetic's DRIP is suspended effective immediately. If the announced combination of Penn West Energy Trust and Canetic is completed as planned, the Canetic DRIP will be terminated on the effective date of the combination. Canetic is one of Canada's largest oil and gas royalty trusts. Canetic trust units and debentures are listed on the Toronto Stock Exchange under the symbols CNE.UN, CNE.DB.A, CNE.DB.B, CNE.DB.C, CNE.DB.D, and CNE.DB.E and the trust units are listed on the New York Stock Exchange under the symbol CNE.
